Title: To John Adams from Samuel Chase, 14 June 1776
From: Chase, Samuel
To: Adams, John


     
      
       ante 14 June 1776
       
      
     
     Mr. Chase will excuse the late Neglects and Inattention of Mr. John Adams to him, upon the express Condition, that in future he constantly communicate to Mr. Chase every Matter relative to persons or Things. Mr. Chase flatters himself with seeing Mr. Adams on Monday or Tuesday fortnight with the voice of Maryland in favor of Independance and a foreign Alliance, which are, in Mr. Chases opinion, the only and best Measures to preserve the Liberties of America. Direct to Annapolis.
    